Citation Nr: 1601781	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-07 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder, including as secondary to a service-connected disability.

2.  Entitlement to an evaluation in excess of 40 percent for lumbosacral spine degenerative disc disease (DDD) and degenerative arthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United Army from November 1979 to November 1982.  He had subsequent service with the Puerto Rico Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted an increased evaluation for lumbar discogenic disc disease, lumbar strain from 10 percent to 20 percent effective August 28, 2008, granted service connection for right lower extremity radiculopathy and assigned a 10 percent evaluation effective August 28, 2008, and denied service connection for depressive disorder, NOS.  The denial of service connection for depressive disorder was a reconsideration of an earlier denial of service connection in a December 2007 rating decision; the Veteran submitted additional new evidence prior to expiration of the appellate period for the December 2007 rating decision. 

In a January 2011 rating decision, the RO granted an increased rating for lumbar discogenic disc disease, lumbar strain, and assigned a 40 percent rating effective April 9, 2010.  A May 2011 rating decision found that a clear and unmistakable error was found in the assignment of the effective date for the 40 percent rating, and granted an effective date of August 28, 2008.  However, as this increase does not constitute a full grant of the possible benefit, and as the Veteran has not withdrawn his claim, the increased rating issue remains pending.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the RO previously addressed the Veteran's psychiatric disorder claim as one for entitlement to service connection for major depressive disorder.  A review of the record shows diagnoses for other psychiatric disorders, including depressive disorder, NOS, so the Board has expanded the issues on appeal to include one for entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that in a January 2014 rating decision, the RO continued a 10 percent evaluation for left lower extremity radiculopathy.  The September 2014 VA Form 8, Certification of Appeal, included the issue of increased rating for "bilateral radiculopathy."  However, the Board finds that the issue of an increased rating for left lower extremity radiculopathy is not on appeal before the Board.  Review of the record shows that the Veteran did not submit a notice of disagreement as to the January 2014 decision.  See 38 C.F.R. § 20.200.  As such, the Board does not have jurisdiction over this issue. 

In his March 2011 substantive appeal, the Veteran requested a Board hearing to be conducted in Washington, D.C. before a Veterans Law Judge, which was scheduled for April 2015.  In February 2015, the Veteran submitted a letter in which he stated he would be unable to attend the hearing, and was "responding to the hearing to be continued without my presence."  He did not request that the hearing be rescheduled.  As such, the Board finds that the Veteran has withdrawn his request for a hearing.  38 C.F.R. § 20.704(e).  The Veteran's representative did subsequently submit written argument on his behalf in a November 2015 Written Brief Presentation.   

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However in this case, the evidence indicates that the Veteran is currently employed.  Accordingly, the question of entitlement to TDIU has not been inferred at this time.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of an evaluation in excess of 40 percent for lumbosacral spine degenerative disc disease (DDD) and degenerative arthritis and an initial evaluation in excess of 10 percent for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his acquired psychiatric disorder, currently diagnosed as recurrent major depression, is attributable to his service-connected low back disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, currently diagnosed as recurrent major depression, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition of the claim for service connection on appeal, the Board finds that there is no further need to discuss VA's efforts to comply with the duties to notify and assist.

The Veteran contends that he has a psychiatric disability which is secondary to his service-connected low back disability.  Generally, service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

The evidence of record establishes that the Veteran has a current psychiatric disability.  The Veteran's diagnoses include major depressive disorder and depressive disorder, NOS.  He was most recently diagnosed with recurrent major depression during private treatment in December 2014.  The record also reflects that the Veteran is currently service-connected for lumbosacral spine DDD and degenerative arthritis.  

Regarding the etiology of the Veteran's psychiatric disorder, a November 2007 VA examiner diagnosed the Veteran with depressive disorder, NOS.  The examiner opined that the depressive disorder was "not caused by or a result of service connected lumbar discogenic disc disease."   The rationale provided was that the Veteran sought psychiatric care in 2006, twenty four years after discharge, due to strained family relationship, and that the Veteran failed to establish a relationship between his depressive disorder and his service-connected "condition."  

A September 2008 VA psychiatric progress notes the Veteran was seen for treatment for depressive disorder, cardiac condition, and low back pain.  The VA psychiatrist assessed the Veteran as having depressive symptoms secondary to medical conditions. 

The Veteran also underwent a VA examination in March 2012, where the examiner diagnosed the Veteran as having "Major Depressive Disorders single episode (mild to moderate)."  The examiner found that the Veteran's depression was at least as likely as not due to back pain and other medical issues.  The examiner noted that it was difficult to ascertain if the medical issues were military-related, however, as indicated above, the Veteran is service-connected for lumbosacral spine DDD and degenerative arthritis.  While the examiner indicated that the diagnosis was major depressive disorder single episode, the examiner did not indicate that the Veteran had a single episode; rather the examiner described the Veteran's current symptoms of depression, and indicated that the Veteran had symptoms of depressed mood, anxiety, and mild memory loss which caused occupational and social impairment.     

Treatment records from First Panamerican Hospital reveal the Veteran having received treatment for depression and anxiety.  Stressors included work, and medical problems, including back problems. The Veteran was diagnosed with recurrent major depression during treatment in 2013 and 2014, most recently in December 2014.  

In summary, the record contains opinions both favorable and unfavorable to the Veteran's claim of service connection.  The Board notes that both the November 2007 and March 2012 VA examinations contain some deficiencies; however, in view of the totality of the evidence of record, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's psychiatric disorder was the result, at least in part, of his service-connected lumbosacral spine DDD and degenerative arthritis.  As such, resolving any reasonable doubt in favor of the Veteran, see 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990), service connection for an acquired psychiatric disorder, currently diagnosed as recurrent major depression, is granted.





ORDER

Service connection for an acquired psychiatric disorder, currently diagnosed as recurrent major depression, is granted.


REMAND

Regarding the issues of an evaluation in excess of 40 percent for lumbosacral spine DDD and degenerative arthritis, and an initial evaluation in excess of 10 percent for right lower extremity radiculopathy, the last Supplemental Statement of the Case (SSOC) regarding the claims was issued in June 2013.  Subsequent to the last SSOC, additional pertinent and non-duplicative evidence, including August 2013 and December 2015 VA back examination reports were added to the claims file.  There is no waiver of RO review of this evidence.  As no additional SSOC was issued addressing this evidence, and since the case is being remanded for other reasons, these matters should be remanded for readjudication by the RO.

The December 2015 VA back examination report notes that VA treatment records were reviewed and the examiner specifically notes having reviewed treatment reports from November 2013.  The claims file contains VA treatment records, but they are only up to March 2013.  As there appears to be additional VA treatment records not of record, updated VA treatment records should be obtained on remand. Also, the Veteran should also be contacted and asked to identify the names and addresses of any private medical providers who have rendered treatment for his back and radiculopathy conditions.  Thereafter, VA should make efforts to obtain any additional treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the name(s) and current address(es) of any private treatment providers, if any, who have recently treated him for his back and radiculopathy conditions.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  

2.  Obtain updated complete VA treatment records from the VA Caribbean Healthcare System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2013 to the present.

3.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC), and afford them the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


